DETAILED ACTION
This action is in response to the amendment dated 4/11/2022.  Claims 1 and 5 are currently amended.  Claims 3, 4 and 6 have been canceled.  Claim 14 is newly added.  Presently, claims 1, 2, 5 and 7-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Rejections Under 35 U.S.C. 112 section on page 5 of the response dated 4/11/2022, with respect to the rejections of claims 1, 2 and 5-13 under 35 U.S.C. 112(b) as provided in the Office action dated 12/13/2021 have been fully considered and are persuasive.  It is considered that the amendments to claim 1 overcomes the rejections under 35 U.S.C. 112(b) as provided in the Office action dated 12/13/2021.  The rejections of claims 1, 2 and 5-13 under 35 U.S.C. 112(b) as provided in the Office action dated 12/13/2021 has been withdrawn. 

Applicant’s arguments, see the Rejections Under 35 U.S.C. 102 and 103 section on pages 5-7 of the response dated 4/11/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, 7 and 13 under 35 U.S.C. 103 as being unpatentable over Schob (US 6386505) in view of Furukawa (US 6755388), claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Schob in view of Furukawa and further in view of Koebler (US 5316262), claim(s) 12 under 35 U.S.C. 103 as being unpatentable over Schob in view of Furukawa in further of Kropf (US 20140166918), claim(s) 1, 2, 5-10 and 13 under 35 U.S.C. 103 as being unpatentable over Opfer (US 9127781) in view of Furukawa in view of Schob, claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Opfer in view of Furukawa in view of Schob and further in view of Koebler, claim(s) 12 under 35 U.S.C. 103 as being unpatentable over Opfer in view of Furukawa in view of Schob and further in view of Kropf as provided in the Office action dated 12/13/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite wherein the closure assembly is selectively fixed to the assembly housing with a clamp, the assembly housing being detachable from the closure assembly and the compressor element by changing a clamping force of the clamp overcomes the rejections of record as provided in the Office action dated 12/13/2021.  The rejections of claims 1, 2 and 5-13 under 35 U.S.C. 103 as provided in the Office action dated 12/13/2021 have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly provided combination of the reference to Muto (US 4516593) and the reference to Opfer et al. (US 9121781).
It is considered that the Muto reference addresses applicant’s concerns and claim language relating to wherein the closure assembly is selectively fixed to the assembly housing (via bolts 12) wherein the removal of the bolts (12) would permit the assembly housing (8) to be detachable from the closure assembly (it is considered that the combination of the handle 22 and stem 18 constitutes a closure assembly) and the compressor element (it is considered that the combination of 10, 38 and 40 constitute an interchangeable compressor element).  Further, it is considered that the Opfer et al. reference teaches the use of a clamp (145) to secure an assembly housing (140) from a closure assembly (135) wherein the use of the clamp permits a removable attachment between the assembly housing and the closure assembly (col. 5, lines 39-41).
Therefore, it is considered that the combination of the Muto reference and the Opfer et al. reference addresses applicant’s concerns and claim language relating to wherein the closure assembly is selectively fixed to the assembly housing with a clamp.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 11/18/2021.  These drawings are acceptable.

Claim Objections
Claims 1, 2, 5 and 7-14 contain the following informalities:  
Claim 1 recites the limitation “a fluid conduit” in line 6.  Claim 1 also recites “a fluid conduit” in line 1.  Therefore, it appears that the recitation of “a fluid conduit” in line 6 should be “the fluid conduit”.
Claim 14 recites the limitation “the base portion includes a second stepped surface formed on an outer surface of the base portion” in lines 2-3.  It appears that this limitation should be “the holder element includes a second stepped surface formed on an outer surface of the holder element” since “the second stepped surface engaging the first stepped surface of the assembly housing” as recited in claim 14.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 4516593) in view of Opfer et al. (US 9127781).
Regarding claim 1, the Muto reference discloses a pinch valve assembly for compression of a fluid conduit (P) comprising an assembly housing (8); an interchangeable compressor element (it is considered that the combination of 10, 38 and 40 constitute an interchangeable compressor element) comprising a first threaded channel (it is considered that the threads of the element 10 that interact with the threaded section 21 of the stem 18 constitutes a first threaded channel) for fixing to a threaded end of a stem (18) of a closure assembly (it is considered that the combination of the handle 22 and stem 18 constitutes a closure assembly); one interchangeable holder element (32) dimensioned for holding [the] fluid conduit (P), the holder element facing the interchangeable compressor element (see at least figure 3), wherein the holder element further comprises a second threaded channel (it is considered that the screws 34 are received within the second threaded channel at 38) in a base portion (it is considered that the projection that contain the openings that receive the screws 34 as depicted in figure 2 constitute the base portion) for fixing the holder element within the assembly housing via a threaded bolt (screw 34) inserted into the second threaded channel (see at least figure 2); and the valve assembly being configured such that, in use, the compressor element is moveable by the closure assembly towards the holder element within the assembly housing for compression of the fluid conduit between the compressor element and the holder element, wherein the closure assembly is selectively fixed to the assembly housing (via bolts 12).  Further, it is considered that the removal of the bolts (12) would permit the assembly housing (8) to be detachable from the closure assembly (it is considered that the combination of the handle 22 and stem 18 constitutes a closure assembly) and the compressor element (it is considered that the combination of 10, 38 and 40 constitute an interchangeable compressor element).
The Muto reference does not disclose wherein the closure assembly is selectively fixed to the assembly housing with a clamp with the assembly housing being detachable from the closure assembly and the compressor element by changing a clamping force of the clamp.
However, the Opfer et al. reference teaches the use of a clamp (145) to secure an assembly housing (140) from a closure assembly (135) wherein the use of the clamp permits a removable attachment between the assembly housing and the closure assembly (col. 5, lines 39-41).
The substitution of one known element (the clamp as shown in Opfer et al.) for another (the bolts as shown in Muto) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the clamp to detachably secure the assembly housing to closure assembly and the compressor element as shown in the Opfer et al. reference would have yielded predictable results, namely, a mechanism which permits a removable attachment between the housing assembly and the closure assembly to permit replacement of the housing assembly relative to the closure assembly.
Further, it is considered that the operation of the clamp as taught by the Opfer et al. reference is made by the changing of the clamping force of the clamp (i.e., opening or closing of the clamp).
In regards to claim 2, the Muto reference of the combination of the Muto reference in view of the Opfer et al. reference discloses wherein, in use, the compressor element (Muto: it is considered that the combination of 10, 38 and 40 constitute an interchangeable compressor element) is moveable between an open position (Muto: figure 5 depicts an open position) wherein the fluid conduit between the compressor element and the holder elements is uncompressed and a closed position (Muto: figure 3 depicts a closed position) wherein the fluid conduit between the compressor and the holder elements is compressed.  
In regards to claim 5, the combination of the Muto reference and the Opfer et al. reference discloses the closure assembly (Muto: it is considered that the combination of the handle 22 and stem 18 constitutes a closure assembly) fixable to the assembly housing (Muto: 8) (it is considered that the Opfer et al. reference teaches the use of a clamp to secure the assembly housing to the closure assembly).  
In regards to claim 7, the Muto reference of the combination of the Muto reference and the Opfer et al. reference discloses wherein the closure assembly is configured to be manually actuated (Muto: it is considered that the handle 22 is a manual operator).  
In regards to claim 8, the Muto reference of the combination of the Muto reference and the Opfer et al. reference does not disclose wherein the closure assembly is configured to be pneumatically actuated.
However, the Opfer et al. reference teaches a closure assembly (Opfer et al.: 135) wherein air is provided into the air inlet (Opfer et al.: 180) in order to move the piston (Opfer et al.: 340) against a spring bias of the spring (Opfer et al.: 320, 33) which would move the compressor element (Opfer et al.: 240) relative to a flexible conduit (Opfer et al.: 110) (Opfer et al.: col. 7, lines 43-56.
The substitution of one known element (the closure assembly being configured to be pneumatically actuated as shown in Opfer et al.) for another (the closure assembly being configured to be manually actuated as shown in Muto) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the closure assembly that is configured to be operated by pneumatically as shown in the Opfer et al. reference would have yielded predictable results, namely, a mechanism which permits remote actuation of the closure assembly to control the operation of the pinch valve assembly.
In regards to claim 9, the combination of the Muto reference and the Opfer et al. reference discloses wherein the closure assembly comprises an elongate element (Muto: 18) and wherein the closure assembly is configured to move the compressor element (Muto: 40) from the open position to the closed position by application of a twisting force to the elongate element (Muto: it is considered that rotation of the handle 22 rotates the stem 18 which operates the movement of the compressor element 40).  
In regards to claim 10, the combination of the Muto reference and the Opfer et al. reference discloses wherein the closure assembly comprises a biased element (Opfer et al.: spring 320, 330) and wherein the closure assembly is configured to move the compressor element from the open position to the closed position by pneumatic actuation of the biased element (Opfer et al.: application of air to the piston 340 through the air inlet port 180 moves the compressor element 240 relative to the flexible conduit 110 wherein the springs 320, 330 bias the compressor element toward a closed position and the application of the air through the air inlet port 180 ; see at least col. 7, lines 43-56).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 4516593) in view of Opfer et al. (US 9121781) as applied to claim 1 above, and further in view of Koebler (US 5316262).
In regards to claim 11, the Muto reference of the combination of the Muto reference and the Opfer et al. reference does not expressly disclose wherein the compressor element is fabricated from stainless steel.  
However, the Koebler reference teaches a fluid restrictor apparatus having a compressor element (38) that compresses a flexible conduit (14) wherein the compressor element is made from stainless steel (col. 4, lines 15-18).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the compressor element of the Muto reference of the combination of the Muto reference and the Opfer et al. reference out of stainless steel as taught by the Koebler reference which would provide a predictable result of providing corrosion resistance to the compressor element. Additionally, it is considered that the use of stainless steel as a material is old and well known in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 4516593) in view of Opfer et al. (US 9121781) as applied to claim 1 above, and further in view of Kropf et al. (US 20140166918).
In regards to claim 12, the Muto reference of the combination of the Muto reference and the Opfer et al. reference does not expressly disclose wherein the holder element is fabricated from Polyphenylsulfone, PPSU.
However, the Kropf et al. reference teaches a valve assembly wherein a flexible member (22) is held and supported on a valve body made of a thermoplastic material such as polyphenylene sulfone (PPSU) (paragraph [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the holder element of the Muto reference of the combination of the Muto reference and the Opfer et al. reference out of a PPSU material as taught by the Kropf et al. reference which would provide a predictable result of providing desired material properties such as a desired resistance to the holder element.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto (US 4516593) in view of Opfer et al. (US 9121781) as applied to claim 1 above, and further in view of Furukawa et al. (US 6755388).
In regards to claim 13, the Muto reference of the combination of the Muto reference and the Opfer et al. reference does not expressly disclose wherein the fluid conduit is a polymeric tube.  
However, the Furukawa et al. reference teaches that the tube body (Furukawa et al.: 109) is made of a composition of PTFE and silicone rubber or a variety of other materials such as EPDM, silicone rubber, fluororubber, or a composition of these materials (Furukawa et al.: col. 10, lines 44-53). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct the fluid conduit of the Muto reference of the combination of the Muto reference and the Opfer et al. reference out of a polymeric material as taught by the Furukawa et al. reference which would provide a predictable result of providing a desired chemical resistance to the fluid conduit depending on the desired fluid flowing through the fluid conduit. Additionally, it is considered that the use of a polymeric material for the material of a fluid conduit is old and well known in the art (see also applicant's disclosure dated 11/14/2019 on page 5, lines 1-3). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 14, the prior art of record does not disclose or suggest wherein the assembly includes a first stepped surface formed along an inner surface of the assembly housing, and the [holder element] includes a second stepped surface formed on an outer surface of the [holder element], the second stepped surface engaging the first stepped surface of the assembly housing in combination with the other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753